Case: 20-60105     Document: 00516251755          Page: 1    Date Filed: 03/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                    March 24, 2022
                                  No. 20-60105
                                                                     Lyle W. Cayce
                                                                          Clerk
   Melissa Rushing,

                                                            Plaintiff—Appellant,

                                       versus

   Mississippi Department of Child Protection Services;
   Jess Dickinson, individual and official capacities; Dana Spiers,
   individual capacity; Pamela Cross, individual capacity; Wendy
   Bryant, individual capacity; Tracy Malone, individual capacity;
   Kris Jones, individual capacity; John Does 1-10,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:18-CV-511


   Before Wiener, Costa, and Willett, Circuit Judges.
   Gregg Costa, Circuit Judge:*
          Melissa Rushing was a social worker with the Mississippi Department
   of Child Protective Services (CPS).          After several quarrels with her


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60105        Document: 00516251755           Page: 2     Date Filed: 03/24/2022




                                       No. 20-60105

   colleagues and supervisors, Rushing was fired. She responded by suing the
   agency and its managers, alleging First Amendment retaliation and claims
   under Mississippi law. The district court granted summary judgment in
   defendants’ favor. We affirm in part and vacate and remand to the district
   court in part.
                                             I
          Rushing worked for CPS as a social work supervisor from November
   2016 to February 2018. 1 Defendants Dana Spiers and Pamela Cross were her
   direct supervisors and defendant Wendy Bryant was in upper management.
          Rushing and her supervisors sparred repeatedly. Spiers and Cross
   criticized Rushing’s job performance and accused her of putting at-risk
   children in harm’s way. They also clashed about the work environment at
   CPS and accused each other of missing too much work. Spiers and Cross
   were especially troubled by Rushing’s communications with the judge who
   oversaw the CPS docket. Early in Rushing’s tenure, Cross considered firing
   her because she suspected that Rushing was sharing case details and
   personnel information with the judge. The suspicions were warranted: The
   judge liked to be kept in the loop on CPS management issues and Rushing
   routinely obliged her.
          Of the numerous clashes between Rushing and other CPS employees,
   three are central to this appeal. First, in June 2017, Rushing discovered that
   a co-worker had falsified a hotel voucher for a work trip. Taking matters into
   her own hands, Rushing confronted the offending co-worker about the fraud.
   To ensure that her words would not later be misrepresented by the co-
   worker, Rushing asked a court-appointed guardian ad litem to witness the



          1
              Rushing had a prior eight-year stint with CPS, which she ended for health
   reasons.




                                             2
Case: 20-60105         Document: 00516251755              Page: 3      Date Filed: 03/24/2022




                                          No. 20-60105


   confrontation. After Cross found out about the confrontation—which she
   considered a breach of agency confidentiality because of the presence of the
   ad litem—she sought approval from Bryant to formally reprimand Rushing.
   Bryant settled on giving Rushing less severe oral counseling instead. During
   the same month, the supervisors grew concerned that Rushing had
   prematurely closed a case file on an unstable pregnant woman’s assurances
   that she would give her child up for adoption when born. The infant was
   reported to CPS and found underweight, sleeping without a proper crib, and
   in serious need of a diaper change.
          Second, in late September 2017, 2 Rushing sent an unsigned “Call to
   Action” letter to “the judges, the board of social workers, the governor and
   lieutenant governor, the state legislators, state senators and representatives,
   and the justices of the supreme court.” In the letter, she expressed concern
   with many aspects of CPS leadership. She also accused CPS of lying to
   clients, forging documents, and neglecting its duties to at-risk children. CPS
   officials received the letter but maintain that they did not know who wrote it
   because it was unsigned. The same week that CPS received the letter,
   Rushing had another misstep at work when she delayed acting on a report
   that a thirteen-year-old girl had been sexually assaulted. Soon after, Cross
   and Bryant decided “to limit [Rushing’s] case decision making.” They
   temporarily transferred her to a neighboring county, relieved her of
   supervisory duties, and made her an intake worker.
          The final flare-up occurred around January 2018. Rushing returned
   to her old office—this time in an inferior, nonsupervisory role—and again
   contacted the judge interested in internal CPS issues. Rushing left the judge



          2
              The letter is not dated, but it seems to have been received around September 27–
   29.




                                                3
Case: 20-60105     Document: 00516251755          Page: 4    Date Filed: 03/24/2022




                                   No. 20-60105


   a voicemail sharing that multiple CPS employees were dissatisfied and
   planning to leave the agency. Later, according to Bryant, Rushing denied
   leaving the message when her supervisors asked about it. Around the same
   time, Rushing contacted CPS Commissioner Jess Dickinson, stating that she
   was “tired of being retaliated against for whistle blowing on others” and
   requesting an appointment to discuss her concerns. In February 2018, CPS
   discharged Rushing.    The initial termination letter states Rushing was
   “terminated without cause,” but CPS maintains that it fired Rushing
   because she “communicated agency matters to persons outside the agency”
   and then “lied and denied having made the communication.”
          Rushing brought this lawsuit alleging that she was reprimanded, then
   transferred and demoted, and ultimately fired for exercising her First
   Amendment rights. She also alleges claims under the Mississippi doctrine of
   wrongful termination and the Mississippi Whistleblower Protection Act.
   The district court granted summary judgment for the defendants on all
   claims.
                                        II
          We start with Rushing’s First Amendment claims. Like private
   employers, public employers have an interest in regulating their employees’
   speech so that their offices remain conducive to work. Lane v. Franks, 573
   U.S. 228, 236 (2014). So “when [an] employee’s speech merely relates to
   the employment relationship as might occur in a private workplace, the
   public employer should not face constitutional scrutiny for its responses.”
   Johnson v. Halstead, 916 F.3d 410, 422 (5th Cir. 2019).
          But employees do not leave their First Amendment rights at the door
   when they enter a government workplace. Id. “[A] citizen who works for the
   government is nonetheless a citizen” who enjoys the rights that private
   citizens do. Garcetti v. Ceballos, 547 U.S. 410, 419 (2006). Moreover,




                                         4
Case: 20-60105       Document: 00516251755         Page: 5    Date Filed: 03/24/2022




                                    No. 20-60105


   because public employees are in the best position to shed light on government
   maladies, the First Amendment recognizes that “[t]here is considerable
   value . . . in encouraging, rather than inhibiting” their speech. Lane, 573 U.S.
   at 236.
             The First Amendment thus prevents public employers from
   retaliating against employees who exercise their free speech rights as private
   citizens. Garcetti, 547 U.S. at 419. To bring a First Amendment retaliation
   claim against a government employer, an employee must establish that she
   suffered an adverse employment action, she spoke as a citizen on a matter of
   public concern, she has a greater interest in the speech than the government
   has in the efficient provision of public services, and the speech caused the
   adverse employment action. Nixon v. City of Houston, 511 F.3d 494, 497 (5th
   Cir. 2007).
             Rushing points to three independent actions of First Amendment
   retaliation: (1) the oral counseling she received after confronting her co-
   worker about falsifying a hotel voucher; (2) the temporary transfer to a less
   desirable position in another county; and (3) the ultimate termination of her
   employment. We take these incidents in turn.
                                          A
             Rushing alleges first that CPS retaliated against her with oral
   counseling—which she characterizes as “admonishment”—after she
   confronted her co-worker about the fraudulent hotel voucher. The first two
   elements of the retaliation test are at issue: whether Rushing spoke as a
   citizen on a matter of public concern when she confronted her co-worker and
   whether CPS’s oral counseling was an adverse employment action. We
   need only resolve the first issue because we conclude that Rushing’s speech
   was not protected.




                                          5
Case: 20-60105      Document: 00516251755          Page: 6    Date Filed: 03/24/2022




                                    No. 20-60105


          The First Amendment protects speech by a public employee only
   when it is made “as a citizen.” Anderson v. Valdez, 845 F.3d 580, 592 (5th
   Cir. 2016). If the speech is instead “pursuant to [the employee’s] official
   duties,” id., “the employee has no First Amendment cause of action based
   on his or her employer’s reaction to the speech.” Garcetti, 547 U.S. at 418.
   Whether an employee speaks as a citizen or as part of his official duties—a
   question of law for the court to answer, Corn v. Miss. Dep’t of Pub. Safety, 954
   F.3d 268, 277 (5th Cir. 2020)—depends on several factors, key among them
   whether the speech was directed internally within the organization or
   externally to the public. See Johnson, 916 F.3d at 422 (citing Rogers v. City of
   Yoakum, 660 F. App’x 279, 283 (5th Cir. 2016)). Other factors include
   whether the speech resulted from knowledge acquired as an employee and
   the relationship between the speech and the employee’s job. Gibson v.
   Kilpatrick, 773 F.3d 661, 667–68, 670 (5th Cir. 2014).
          An employee who speaks to listeners outside the employee’s
   organization about issues unrelated to her job duties generally speaks as a
   citizen. See Anderson, 845 F.3d at 587–88, 598 (holding that a law clerk’s
   complaint about a judge to a separate court and an external disciplinary board
   was protected); Cutler v. Stephen F. Austin State Univ., 767 F.3d 462, 473 (5th
   Cir. 2014) (holding that a letter to a member of Congress about an event
   outside the scope of the employee’s job requirements was protected); Charles
   v. Grief, 522 F.3d 508, 514 (5th Cir. 2008) (holding that emails to state
   legislators with only oversight authority over employee’s workplace were
   protected). In contrast, complaints made to those within the speaker’s
   organization about workplace matters are usually unprotected. See Corn, 954
   F.3d at 277 (holding that job-related communications up the chain of
   command were unprotected); Williams v. Dall. Indep. Sch. Dist., 480 F.3d
   689, 694 (5th Cir. 2007) (per curiam) (holding that memoranda about daily
   job operations to a superior were unprotected).




                                          6
Case: 20-60105      Document: 00516251755          Page: 7    Date Filed: 03/24/2022




                                    No. 20-60105


          The speech that is the basis for Rushing’s first retaliation claim is
   unprotected because she made it as a CPS employee and not as a citizen.
   The speech was made possible only because of information that she learned
   on the job. And unlike employees who disseminate information to parties
   outside their workplace, see, e.g., Cutler, 767 F.3d at 473, Rushing directed
   her complaint to her colleague. Our cases holding employee speech to be
   unprotected often involve complaints up the chain-of-command and not
   arguments between peers. See, e.g., Johnson, 916 F.3d at 423. But there is no
   meaningful difference between complaints made to a supervisor and the
   confrontation that Rushing had with her co-worker.           The reason why
   complaints to supervisors are generally unprotected—because they relate to
   one’s job—applies with equal force to work-related conversations with peers.
   See Williams, 480 F.3d at 694 (focusing on the fact that the employee’s
   communications involved work-related issues).
          The presence of the guardian ad litem does not change this
   conclusion. Rushing admitted that she took the ad litem to the confrontation
   not because she wanted to report agency wrongdoing to the outside world,
   but instead to prevent her words from later being “twisted around” by her
   supervisors. Her speech itself was directed at the co-worker, not the ad litem.
   See Davis v. McKinney, 518 F.3d 304, 315 (5th Cir. 2008) (focusing on whom
   the speech was directed at in analyzing whether employee spoke as a citizen).
   Rushing’s inviting the ad litem was not a public report to an outsider.
          Rushing counters that she was speaking as a citizen because
   confronting co-workers was not in her job description. She reasons that if the
   speech were part of her job description, then she would not have been
   disciplined for it. But this argument makes too much of her job description,
   which is only one of several factors used to determine whether an employee
   spoke as a citizen. Garcetti, 547 U.S. at 425 (“[T]he listing of a given task in
   an employee’s written job description is neither necessary nor sufficient to



                                          7
Case: 20-60105        Document: 00516251755             Page: 8      Date Filed: 03/24/2022




                                        No. 20-60105


   demonstrate that conducting the task is within the scope of the employee’s
   professional duties for First Amendment purposes.”); see also Foerster v.
   Bleess, No. 20-20583, 2022 WL 38996, at *4 (5th Cir. Jan. 4, 2022)
   (unpublished) (rejecting a similar argument).               Regardless of whether
   confronting her co-worker about alleged misdeeds was listed in Rushing’s job
   duties, the other factors—that Rushing’s speech (1) was internal, (2)
   addressed work-related travel, (3) and arose because of information she
   learned through her employment—show that she was speaking as an
   employee rather than a citizen. The district court correctly granted summary
   judgment dismissing Rushing’s first retaliation claim.
                                              B
           The district court held that summary judgment was appropriate for
   Rushing’s second retaliation claim as well. This time we see it differently.
           Rushing claims that CPS demoted and transferred her to a different
   county in retaliation for sending the Call to Action letter. 3 This was the letter
   that Rushing sent to an assortment of public officials complaining about
   management woes and employee dissatisfaction at the agency. CPS does not
   dispute that the letter was protected speech. See Cutler, 767 F.3d at 473
   (letter to a congressperson was protected); Charles, 522 F.3d at 514 (emails
   to state legislators were protected). It also accepts that the demotion and
   transfer was an adverse employment action. See Burnside v. Kaelin, 773 F.3d
   624, 627–28 (5th Cir. 2014) (deeming a demotion-like transfer an adverse




           3
             Rushing also points to several communications that she had with the judge
   overseeing the CPS docket, but she does not explain how those exchanges satisfy the test
   for protected speech. Just as we explain below in addressing Rushing’s final voicemail to
   the judge, the remaining speech that Rushing claims CPS transferred her for was
   unprotected because it was not on a matter of public concern.




                                              8
Case: 20-60105      Document: 00516251755          Page: 9    Date Filed: 03/24/2022




                                    No. 20-60105


   employment action). It convinced the district court, however, that there was
   no evidence that the defendants tied the letter to Rushing.
          It is true that there is no direct evidence that the supervisors knew
   Rushing wrote the letter; it was unsigned, and each defendant submitted an
   affidavit denying knowing who wrote it. But the “law makes no distinction
   between direct and circumstantial evidence.” Fifth Circuit Pattern
   Jury Instructions (Civil Cases) § 3.3 (2020); see also Desert
   Palace, Inc. v. Costa, 539 U.S. 90, 99–102 (2003) (holding that direct evidence
   is unnecessary in mixed-motive Title VII cases because circumstantial
   evidence may be “more certain, satisfying and persuasive” than direct
   evidence (quoting Rogers v. Mo. Pac. R.R. Co., 352 U.S. 500, 508 n.17 (1957))).
   And here there is plenty of circumstantial evidence from which a jury could
   conclude that the supervisors knew who authored the letter. Cf. Haverda v.
   Hays Cnty., 723 F.3d 586, 589–94 (5th Cir. 2013) (concluding that
   circumstantial evidence was sufficient to create a genuine issue of material
   fact on whether sheriff demoted corrections officer because of a letter
   criticizing him, despite the sheriff stating that he did not know who wrote it).
          Rushing sent the letter about troubles at the agency against a backdrop
   of several controversies involving her. Rushing’s supervisors were already
   “highly suspicious” that she had been leaking information about the office to
   outsiders. And just as the letter complained about CPS management not
   showing up to work, Rushing had accused her direct supervisor of
   absenteeism. See Brady v. Hous. Indep. Sch. Dist., 113 F.3d 1419, 1424 (5th
   Cir. 1997) (noting that plaintiffs may rely on “a chronology of events from
   which retaliation may plausibly be inferred” (quoting Woods v. Smith, 60 F.3d
   1161, 1166 (5th Cir. 1995), cert. denied, 516 U.S. 1084 (1996))). Moreover,
   although Rushing did not sign the letter, she asserts that she put her name
   and address on the envelopes. Perhaps most compelling is the close timing
   between the receipt of the letter and Rushing’s transfer—only a few days



                                          9
Case: 20-60105      Document: 00516251755             Page: 10   Date Filed: 03/24/2022




                                       No. 20-60105


   transpired between the two. See Evans v. City of Houston, 246 F.3d 344, 354
   (5th Cir. 2001) (concluding in a Title VII case that a five-day gap between the
   protected activity and the adverse employment action was close enough to
   infer a causal connection between the two).
           Viewed in combination and in the light most favorable to Rushing,
   these facts are enough for a jury to find that the defendants realized that
   Rushing wrote the letter. Of course, a jury could find the defendants’
   testimony credible and conclude otherwise. But at summary judgment,
   credibility calls go to the plaintiff.
          A fact issue on whether the defendants knew Rushing wrote the letter
   does not, however, necessarily get Rushing to trial. The defendants also
   sought summary judgment on an alternative ground: that even assuming they
   knew Rushing wrote the letter, they still would have transferred her because
   of her performance problems (most recently, her delay in responding to the
   rape report and her premature closing of the pregnant woman’s case). In
   First Amendment retaliation cases, this is known as the “Mount Healthy”
   defense. See Mt. Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274,
   287 (1977) (recognizing that a defendant prevails if it “show[s] by a
   preponderance of the evidence that it would have reached the same decision
   as to respondent’s employment even in the absence of the protected
   conduct”); see also Haverda, 723 F.3d at 591–92. The district court did not
   address this defense in its summary judgment ruling. We may consider
   alternative grounds raised but not decided below but need not do so if we
   think the issue can benefit from initial review by the district court. See Rutila
   v. Dep’t of Transp., 12 F.4th 509, 511 n.3 (5th Cir. 2021); Landry’s, Inc. v.
   Insur. Co. of the State of Penn., 4 F.4th 366, 372 n.4 (5th Cir. 2021). That is
   the case for this record-intensive alternative ground on which defendant
   bears the burden.




                                            10
Case: 20-60105     Document: 00516251755            Page: 11   Date Filed: 03/24/2022




                                     No. 20-60105


          We thus vacate the grant of summary judgment on this claim and
   remand for further proceedings including consideration of the Mount Healthy
   defense.
                                          C
          The third retaliation claim arises from Rushing’s termination.
   Rushing argues that CPS fired her in response to (1) the voicemail that she
   left the judge overseeing the CPS docket and (2) the Call to Action letter.
   Both theories are unsuccessful.
          The voicemail cannot sustain Rushing’s retaliation claim because, like
   her earlier confrontation with the co-worker, it is not protected speech. But
   while the confrontation is unprotected because Rushing was not speaking as
   a citizen, the voicemail is unprotected because it was not on a matter of public
   concern.
          Speech involves a matter of public concern when it is “fairly
   considered as relating to any matter of political, social, or other concern to
   the community,” or involves “a subject of general interest and of value and
   concern to the public.” Lane, 573 U.S. at 241 (quoting Snyder v. Phelps, 562
   U.S. 443, 453 (2011)); see Salge v. Edna Indep. Sch. Dist., 411 F.3d 178, 186
   (5th Cir. 2005) (noting that the content, form, and context of a statement
   should guide the public concern inquiry).
          The content of Rushing’s brief voicemail—information about two
   employees moving to other regional offices and a supervisor’s possible
   reinstatement in her former position—conveyed nothing except internal
   personnel and employment issues that do not concern the public. See
   Graziosi v. City of Greenville, 775 F.3d 731, 738–39 (5th Cir. 2015) (holding
   that a police officer’s post about attendance issues at another officer’s funeral
   did not concern the public); Dunbar v. Pena, 827 F. App’x 419, 420–21 (5th
   Cir. 2020) (per curiam) (concluding that posting on social media about




                                          11
Case: 20-60105     Document: 00516251755           Page: 12   Date Filed: 03/24/2022




                                    No. 20-60105


   potential transferees’ job applications did not concern the public). Even
   considering the broader context of public mistrust in the agency, Rushing’s
   voicemail did not mention any corruption, resignations, or mismanagement
   that would rouse the public.       It only described rumors of personnel
   relocations, providing little informational value to anyone outside of the
   organization.
          That brings us again to the Call to Action letter. No reasonable
   factfinder could conclude that the termination was connected to the letter.
   Unlike the close temporal link between the letter and Rushing’s demotion,
   five months elapsed between the receipt of the letter and her firing. See Raggs
   v. Miss. Power & Light Co., 278 F.3d 463, 472 (5th Cir. 2002) (a five-month
   time lapse was alone insufficient to prove causation). Although in Mooney—
   the unpublished case that Rushing relies on—we found causation despite the
   passage of three years, in that case there was evidence that the employer had
   tried to discipline the employee for the same speech several times before
   ultimately succeeding three years later. See Mooney v. Lafayette Cnty. Sch.
   Dist., 538 F. App’x 447, 454–55 (5th Cir. 2013). Here, in contrast, there were
   multiple developments in the employment relationship unrelated to the
   original protected activity. Rushing completed her stint in a different county
   and returned to her old office. She then expressed her qualms to the CPS
   Commissioner. And she had yet another exchange with the judge, angering
   her supervisors. With these intervening events front-and-center, it is hard to
   see the connection between the letter and Rushing’s termination.
          We affirm the dismissal of this claim.
                                         III
          Rushing raises two claims under Mississippi law: one for wrongful
   discharge under McArn v. Allied Bruce-Terminix Co., 626 So. 2d 603 (Miss.




                                         12
Case: 20-60105        Document: 00516251755        Page: 13   Date Filed: 03/24/2022




                                    No. 20-60105


   1993), and one under the Mississippi Whistleblower Protection Act. Neither
   claim is viable.
          McArn created a public policy exception to Mississippi’s at-will
   employment doctrine, allowing plaintiffs to bring a tort action if they were
   “discharged for reporting illegal acts of [their] employer to the employer or
   anyone else.” Id. at 607. But neither of the two reports that Rushing points
   to—her confrontation with her co-worker nor her exchange with CPS
   Commissioner Dickinson—supports such a claim.              Given the lack of
   connection between the letter and Rushing’s firing, a causal link between the
   termination and the voucher incident from eight months earlier is even less
   plausible. See Crawford v. Bannum Place of Tupelo, 556 F. App’x 279, 285 (5th
   Cir. 2014) (per curiam) (unpublished) (providing an example of no causal
   connection between protected activity and termination). And Rushing’s
   emails to the CPS Commissioner shortly before her firing reflect her
   personal grievances about her supervisors rather than an effort to report a
   crime as required by Mississippi law. Compare Roop v. S. Pharms. Corp., 188
   So. 3d 1179, 1187–88 (Miss. 2016) (holding that an objection stating “that’s
   illegal” was a sufficient reporting of kickback scheme), with Jones v. Fluor
   Daniel Servs. Corp., 959 So. 2d 1044, 1048 (Miss. 2007) (holding that
   plaintiffs were “merely bothered” by employer’s conduct and did not intend
   to report illegal activity).
          The Mississippi Whistleblower Protection Act allows public
   employees to sue employers that retaliate against them for “provid[ing]
   information” to any “state investigative body,” including “any [] standing
   committee of the Legislature.” Miss. Code. Ann. §§ 25-9-171, 173.
   Rushing argues that the letter she sent to various public officials, including
   “state legislators,” constitutes providing information to a state investigative
   body. But blanketing every state legislator with a letter is not the same as
   sending it to a standing committee. Although committees in the Mississippi



                                         13
Case: 20-60105    Document: 00516251755           Page: 14   Date Filed: 03/24/2022




                                   No. 20-60105


   legislature do not have independent mailing addresses, no evidence suggests
   that Rushing sent her letter only to a select group of legislators because of
   their membership in certain committees. Indeed, there is no evidence that
   Rushing even knew the committees existed let alone that she directed her
   complaint to them.     Summary judgment was therefore appropriate on
   Rushing’s state-law statutory claim.
                                       ***
          We AFFIRM the district court’s judgment on all claims except the
   First Amendment retaliation claim based on Rushing’s transfer. We
   VACATE the summary judgment on that claim and REMAND for
   proceedings consistent with this opinion.




                                          14